Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/6/2020. The instant application has claims 1-20 pending. The system and method for partitioning of encrypted files and storing at remote servers. There a total of 20 claims.

Drawings

The drawing filed on 8/6/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Allowable Subject Matter
Claims 2-3,5,7,8,10, 12-13,15,17-18, and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims further narrow and refine the features of pre-processing including encrypting, partitioning, generate first subset, generate second subset and transmit to two remote servers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims 10 seems recite the same subject matter as claim 2. And claim 20 seems to recite the same subject matter as claim 12. Thus these dependent claims do not further refine the base claim nor add any new features to claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2016/0241525 to Klum in view of US Patent Pub 2017/0277574 to Anami.

Regarding Claim 1, 11, Klum discloses  A system for the decentralized storage of data, comprising: a processor; memory accessible by the processor; a set of processor readable instructions stored in the memory that are executable by the processor to: receive a plurality of data files(Fig. 2 item 32 Data In), pre-process the plurality of data files to generate multiple subsets of encrypted data(Fig. 2 item 40, Encrypt Data Segments), and transmit the multiple subsets of data to multiple remote servers(Fig. 2 item 44, 50), wherein each subset of data is sent to a randomly selected remote server(Fig. 2 item 42, the randomly selected servers).

But Klum does not disclose the wherein each subset of encrypted data comprises randomly selected portions of data from different data files. However,  Anami discloses wherein each subset of encrypted data comprises randomly selected portions of data from different data files(Par. 0058, the order of divided pieces is altered & Par. 0063 & Par. 0066-0067).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Klum invention of having an encrypted segmented slice stored at different locations  to include randomly selected portions of file in order to provide for further obfuscation of files as taught in Anami see Par. 0066.


Regarding Claim 6, 16, Klum discloses   The system of claim 1, wherein the remote servers are in communication with at least one cloud storage provider(Par. 0016-0017, the receiving locations being disbursed).

Claims 9 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2016/0241525 to Klum in view of US Patent Pub 2017/0277574 to Anami.as applied to claims 1 and 11 above, and further in view of A distributed framework for health information exchange using smartphone technologies to Abdulnabi.

Regarding Claim 9, 19,  Klum nor Anami disclose the medical data. However, Abdulnabi discloses the plurality of data files comprise a plurality of medical data files(Fig. 1 & § 4.1 Overall Architecture, the medical data is sent from terminal to server & § 4.2.1.2 Proper Protection).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Klum invention of having an encrypted segmented slice stored at different locations  to include medical files  in order to provide .

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2019/0156045 to Lewis, which is an cloud storage of segmented.

US Patent 10476662 to Yuan which discloses the data records being encrypted for distributed storage.

A Hybrid Approach of Secret Sharing with Fragmentation and Encryption in Cloud Environment for Securing Outsourced Medical Database: A Revolutionary Approach to Le which discloses the medical data being stored in cloud after being encrypted.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov